Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Schumacher on 5/27/22.

				          Claims

11. (Currently Amended) The system of claim 10, wherein the first number of extents is greater than the second number of extents.

12. (Currently Amended) The system of claim 10, wherein the first number of extents is less than the second number of extents.

13. (Currently Amended) The system of claim 10, wherein the first number of extents is a same number of extents as the second number of extents.

        					     Allowability
Claims 1-20 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Nakajima et al. – U.S. Patent No. 7,895,394) teaches: a storage controller receiving an erasure process request associated to data stored in a storage unit, from a host through a data I/O interface, followed by detecting a logical storage extent being different with respect to the logical storage extent allocated to the storage unit, and which can be allocated. Further, allocating the logical storage extent thus detected to the storage unit, and sending a notification which indicates that access to the storage unit is possible, to the host, and then executing erasure of the data in the logical storage extent, which is related with the storage unit which forms the erasure object, and finally sending a data erasure notification to the management computer, as the data has been erased.
However, when read as a whole, the prior art does not teach per claim 1: based on the indication, substituting the second extent for the first extent that has become less accessible, wherein the substituting results in an updated mapping of the doubly mapped cluster corresponding to the real cluster being updated according to the substituting; and performing a first data operation at the second extent based on receiving an instruction corresponding to the doubly mapped cluster and the updated mapping of the doubly mapped cluster corresponding to the real cluster.

Further, when read as a whole, the prior art does not teach per claim 14: in response to receiving an indication that a real cluster has become less accessible, updating, by a system comprising a processor, a mapping of extents of the real cluster mapped to a doubly mapped cluster resulting in an updated map, wherein the doubly mapped cluster comprises a first extent of a first disk of a first node of the real cluster, and wherein the updating the mapping is based on substituting a reserved extent of reserved extents of the real cluster for an extent of the extents of the real cluster to mitigate the real cluster becoming less accessible; and writing, by the system, first data to the doubly mapped cluster based on the updated map, wherein the writing the first data facilitates mitigation of the real cluster becoming less accessible.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                           CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
            EA
          5/27/22

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112